Title: To John Adams from John Jay, 4 July 1787
From: Jay, John
To: Adams, John


          
            Dear Sir,
            Office for foreign Affairs 4th: July 1787.
          
          I have been honored with your Letters of the 10th. 19. & 30 April and 1st: May last. Since the sitting of the Convention a sufficient number of States for the Dispatch of Business have not been represented in Congress, so that it has neither been in my Power officially to communicate your Letters to them, nor to write on several Subjects on which it is proper that Congress should make known their Sentiments to You.
          Your Information of the Attempt to counterfeit the Paper of the Carolinas, and the probable Design of exporting base Pence to this Country is interesting, and shall be made proper Use of.
          The public Attention is turned to the Convention.— Their Proceedings are kept Secret, and it is uncertain how long they will continue to sit.— It is nevertheless probable that the Importance and Variety of Objects that must engage their Attention will detain them longer than many may expect. It is much to be wished that the Result of their Deliberations may place the United States in a better Situation; for if their Measures should either be inadequate or rejected, the Duration of the Union will become problematical. For my own Part I am convinced that a national Government as strong as may be compatible with Liberty is necessary to give us national Security and Respectability.
          Your Book gives us many useful Lessons, for altho’ I cannot subscribe to your Chapter on Congress, yet I consider the Work as a valuable one, and one that will tend greatly to recommend and establish those Principles of Government on which alone the United States can erect any political Structure worth the Trouble of erecting.
          The Western Indians are uneasy and seem inclined to be Hostile— It is not to be wondered at— Injustice is too often done them; and the Aggressors escape with Impunity— In short our Governments both particular and general are either so impotent or so very gently administered as neither to give much Terror to evil Doers, nor much Support, and Encouragement to those who do well.
          
          I have not answered Colonel Smith’s Letters, but I have not forgotten him, nor will I forget him.
          What Congress will say about your Resignation or your Successor I know not, for that and other Matters in this Department are yet to come under their Consideration. The great Delays which mark their Proceedings on almost every interesting Subject are extremely inconvenient and sometimes injurious.—
          With great and sincere Esteem and Regard, / I am, Dear Sir, / Your affectionate and / Obedient servant,
          
            John Jay—
          
        